Citation Nr: 1810314	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-19 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1962 to February 1967. The Veteran passed away in November 2013, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in June 2017, at which time it was remanded for further development.  The requested development was completed,      and the case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran passed away in November 2013, and his death certificate lists        the cause of death as cardiopulmonary arrest, with hypertension as a significant condition contributing to death, but not resulting in the underlying cause of death.  

2.  Neither a heart condition nor hypertension was shown during service or for many years thereafter, and there is no probative evidence showing that either was related to service.

3.  At the time of the Veteran's death, service connection was in effect for a mood disorder and pes planus.

4.  The preponderance of the evidence is against a finding that a service-connected disability, including medication prescribed to treat a service-connected disability, was the principal or contributory cause of death. 



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant seeks dependency and indemnity compensation (DIC) benefits as   the surviving spouse of the Veteran, who died of cardiopulmonary arrest.  The Veteran's death certificate also lists hypertension as a significant condition contributing to death, but not resulting in the underlying cause of death.  

DIC benefits are payable to the surviving spouse of a veteran who dies from a service-connected or compensable disability.  38 U.S.C. § 1310. In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause     of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially and materially to a veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render a veteran materially      less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312(c).

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for a disability which is proximately     due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

The appellant asserts that the Veteran's cardiopulmonary arrest was caused by medication prescribed to treat his service-connected mood disorder. On her March 2014 application for benefits, the appellant indicated that the Veteran was prescribed Prazosin for his mood disorder, which she claimed can cause heart attacks. In support of this, she submitted a copy of the Veteran's Prazosin prescription with several portions highlighted, which indicate that Prazosin is used to treat high blood pressure; it can occasionally cause sudden fainting; side effects include pounding heartbeat; allergic reactions to Prazosin may result in trouble breathing; Prazosin may interact with other drugs; and it is advised to have one's blood pressure and heart checked regularly while taking the medication.  

Upon review of the record, the Board finds that the probative evidence of record    is against a finding that the Veteran's death was related to service or a service-connected disability, including medication prescribed to treat a service-connected disability. 

With respect to direct service connection, service treatment records show no treatment for a heart condition or hypertension during service. Although the Veteran did complain of chest pain in August 1966, the diagnosis was costochondritis.  A December 1966 report of medical examination indicates that the Veteran's heart was normal upon       his discharge from active duty.  On an accompanying report of medical history, the Veteran reported a history of chest pain, but denied any palpation, pounding heart, high or low blood pressure, or shortness of breath.  The December 1966 reports of medical examination and history both note that the Veteran sought treatment for chest pain in August 1966 and was told by the physician that it was due to muscle spasm and that there were no sequelae.  Thereafter, the record is silent as to complaints of or treatment for chest pain or hypertension for over 20 years.  

In October 2017, a VA examiner reviewed the evidence of record and opined that it was less likely than not that the Veteran's death was directly related to service.  In support of this, the examiner explained that there was no evidence that the Veteran had a heart condition in service or that a heart condition was caused by service.  There is not competent opinion to the contrary.  As there is no probative evidence    of record directly linking the Veteran's cardiopulmonary arrest or hypertension to service, the Board finds that service connection is not warranted on a direct basis.

With respect to secondary service connection, the record shows that the Veteran was service connected for a mood disorder and was prescribed Prazosin.  The October 2017 VA examiner reviewed the evidence of record and opined that it    was less likely than not that the Veteran's service-connected mood disorder, including medication prescribed to treat it, contributed substantially or materially   in causing the Veteran's death.  The examiner explained that there was no evidence of any complications relating to the Veteran's mood disorder or any medications prescribed to treat it, including Prazosin, that would have predisposed the Veteran to cardiopulmonary arrest.  There is not competent opinion to the contrary.  As there is no probative evidence of record linking the Veteran's cardiopulmonary arrest to his service-connected mood disorder or medication prescribed to treat it, the Board finds that service connection is not warranted on a secondary basis.

Although the appellant believes that the Veteran's cardiopulmonary arrest was related to the medication prescribed to treat his service-connected mood disorder, as a lay person, she has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the etiology of cardiopulmonary disorders is a matter not capable of lay observation and requires medical expertise to determine.  Thus, the opinion of the appellant regarding the etiology of the Veteran's cardiopulmonary arrest is not competent medical evidence.  

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for the cause of the Veteran's death is denied.  See Gilbert, 1 Vet. App. at 56.






(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


